Filed Pursuant to Rule 433 Registration No. 333-165133 August 7, 2012 PRICING TERM SHEET (To Preliminary Prospectus Supplement dated August 7, 2012) Issuer: Georgia Power Company Security: Series 2012C 0.75% Senior Notes due August 10, 2015 Expected Ratings:* A3/A/A+ (Moody’s/Standard & Poor’s/Fitch) Size: Initial Public Offering Price: 99.935% Maturity Date: August 10, 2015 Treasury Benchmark: 0.25% due July 15, 2015 US Treasury Yield: 0.352% Spread to Treasury: +42 basis points Re-offer Yield: 0.772% Coupon: 0.75% Make-Whole Call: T+10 basis points Interest Payment Dates: February 10 and August 10 of each year, beginning February 10, 2013 Format: SEC Registered Denominations: $1,000 and any integral multiple thereof CUSIP/ISIN: 373334JY8 / US373334JY82 Trade Date: August 7, 2012 Expected Settlement Date: August 10, 2012 (T+3) Joint Book-Running Managers: Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated Co-Managers: Credit Agricole Securities (USA) Inc. Loop Capital Markets LLC *Note:A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling Georgia Power Company collect at 1-404-506-0791, Goldman, Sachs & Co. toll-free at 1-866-471-2526 or Merrill Lynch, Pierce, Fenner & Smith Incorporated toll-free at 1-800-294-1322.
